Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Garfinkel (US 9,440,555) in view of Harrison, III (US PG Pub 2012/0312612).
[Claim 1] Regarding claim 1, Garfinkel discloses a battery electric vehicle, comprising: wherein a battery pack bay (14) is defined below a floor pan (See annotated FIG 3 below) longitudinally between predefined front and rear limits (See annotated FIG 3 below, batteries are conventionally mounted with structure formed there around to protect from damage), a first battery pack disposed within the battery pack bay (14 houses the battery components), the battery pack comprising a pair of laterally spaced apart sides (Annotated FIG 3) the first battery pack dimensioned longitudinally to occupy less than the entire longitudinal space of the battery pack bay (See annotated FIG 3 below showing a forward area that is not occupied by the battery); 
-Garfinkel shows the battery attached beneath the vehicle floor but not with a pair of spaced apart and substantially parallel longitudinal members and the floor pan coupled to and above at least a portion of the longitudinal members, and laterally between the longitudinal members; whereat the first battery pack is removably attached to the members.
-Nevertheless, batteries are conventionally mounted at the rocker panels, which on a unitized body is the longitudinal frame members or on a conventional frame, a set of frame rails, here, Harrison discloses the removable battery mounted between the frame rails and it is a conventional orientation for battery mountings.
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to mount the battery to the peripheral frame structure, as 
-Regarding the limitation: a closeout structure removably attached to the respective longitudinal members and one longitudinal end of the first battery pack (Annotated FIG 3 below shows a shield attached to the bottom of the vehicle/battery and covering an access space).







    PNG
    media_image1.png
    937
    809
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    885
    813
    media_image2.png
    Greyscale


[Claim 7] Regarding claim 7, Garfinkel/Harrison disclose the battery electric vehicle of claim 1, wherein the pair of spaced apart and substantially parallel longitudinal .

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Garfinkel (US 9,440,555) in view of Harrison, III (US PG Pub 2012/0312612) and in view of Lee (US PG Pub 2007/0238018).
[Claim 2] Regarding claim 2, Garfinkel/Harrison disclose the battery electric vehicle of claim 1.
-However they fail to disclose wherein the closeout structure comprises a cross-braced panel.
-Nevertheless, Lee discloses a battery enclosure with cross brace on 120 for structural integrity.
-Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the combination o have bracing as taught by Lee in order to reinforce the battery cover. 

Allowable Subject Matter
1.	Claims 3-6, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11-18 are allowable. Garfinkel discloses the most similar battery structure as claimed by Applicant but fails to teach inter alia, providing a vehicle structure comprising a battery pack bay beneath a floor pan of the vehicle, including predefined front and rear limits defining an available longitudinal space of the battery pack bay and an available lateral space 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/           Examiner, Art Unit 3618                                                                                                                                                                                             
/JOHN D WALTERS/Primary Examiner, Art Unit 3618